PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,263
Filing Date: 28 Feb 2019
Appellant(s): Chevron Oronite Company LLC



__________________
Kimberly M. Slaven
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/10/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 11, 14, 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0157908) in view of Sinquin et al. (US 2011/0124539)
In regards to claims 1, 17, Li teaches functional fluids such as tractor hydraulic fluids [0001].  The fluid comprises a major amount of an oil of lubricating viscosity, up to about 5% of a low overbased sulfonate detergent, up to 5% of a high overbased sulfonate detergent, up to 3% of a high overbased phenate detergent etc. [0010 – 0015].  The term low overbased is a tbn of from 0 to about 60, medium overbased is a tbn of from about 60 to about 200 and high overbased is a tbn of from about 200 to about 400, thus providing tbn of the detergents with the claimed range [0026 – 0028].  In one embodiment, the overbased sulfonate is present in low amounts of 0.79% and overbased phenate is present at 1.67% (Example 4).  Another embodiment provides phenate in a low amount of 0.5% of phenate [0160].
Overbased salts can comprise overbased, hyperbased or superbased salts [0046].  The overbased detergent typically has a metal ratio of at least 1.1:1 to at least 10:1 [0047].  The sulfonates have an aliphatic groups of at least 7 carbon atoms or at least 12 carbon atoms such as polyisobutylene having from 20 to 7000 carbon atoms [0052].  Neutral calcium sulfonates having 7 carbon atoms stoichiometrically have about 10% of calcium, and neutral calcium sulfonates having 20 carbon atoms stoichiometrically has about 5% of calcium.  Thus, calcium content reduces significantly as the number of carbon increases.  
When neutral calcium sulfonate having 20 carbon atoms are used in amounts of up to 3% in the composition, it provides calcium in calculated amounts of up to 0.3% in the composition.  With significant increase in carbon content up to 7000 carbon atoms, the calcium content of the neutral and overbased sulfonates with 1:1.1 up to 1:10 metal ratios will overlap the claimed ranges.
The composition can comprise antiwear additives such as zinc dialkyl dithiophosphate [0062].  Li does not particularly recite phenate detergents having alkyl groups derived from isomerized normal alpha olefin of the claim.  Sinquin similarly teaches tractor hydraulic fluids [0127].  
Sinquin similarly teaches the fluid comprises overbased detergents such as overbased calcium phenates [0002, 0086].  The phenates are alkyl phenates comprising alkyl groups prepared from isomerized olefins which Sinquin says are preferred to linear non-isomerized alkyl phenates since they provide relatively improved compatibility with an additive package [0137 – 0148, 0187].  In the examples the isomerized olefins derived alkyl have carbon length of from 14 to 24.  
When alkyl phenates having 14 carbon atoms are used in amounts of up to 3%, they stoichiometrically comprise about 6.5% of calcium and provide calcium to the composition in amounts of up to about 0.2%.  If the phenate is used at 0.5%, the amount of calcium is reduced to about 0.03%.  As the amount of phenate reduces, the calcium content provided to the composition diminishes and thus the calcium content of the phenate to the oil will overlap the claimed range.  
Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the overbased calcium C14-C24 isomerized olefin-based alkyl phenates of Sinquin as phenates in the composition of Li, since Sinquin teaches they are useful in tractor hydraulic fluids and provide better compatibility over linear alkyl phenate salts.
In regards to claim 5, Li and Sinquin combined teach the composition which can comprise high overbased phenates at up to 3% of the composition.  In one example, Li teaches a composition that comprises 0.5 wt. % of 263 TBN oil concentrate of calcium phenate [0159]. Li teaches concentrates comprise from about 1 to 99% of oil and thus 0.5% phenate concentrates in the lubricant composition can comprise calcium phenate in amounts of from 0.005 to 0.5% by weight [0092].  When the calcium phenates which can have about 9% of calcium according to the Examples of Sinquin are used at 0.5% according to the example in Li, the amounts of calcium in the composition would be from about 0.0005 to 0.05% which overlaps the claimed range.
In regards to claims 7, 18, Li and Sinquin combined teach the claimed composition for use as tractor hydraulic fluids and thus provides for the method of using the fluid in a tractor hydraulic system, wherein when it is added to the system and the system is operated at the low torque and low speed the method of improving brake and clutch capacity would intrinsically be provided.
In regards to claim 11, Li and Sinquin combined teach the composition having the phenate in the calcium amounts of the claim.
In regards to claims 14, 16, Li and Sinquin combined teach the composition as previously stated.  Li teaches the overbased detergents can be hyperbasic and superbasic compounds but do not particularly recite the tbn as claimed.  Super and hyperbasic detergents are known to have very high tbn of the claims which are obvious.
For instance, Vinci (US 2002/0177532) teaches overbased detergents can have tbn of from about 50 to about 1200 or from about 1000 to about 1000 etc., [0017].  Thus, high tbn detergents of the claims are obvious for use as overbased phenate detergents in Li at least in view of Vinci, and persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the super or hyper overbased detergents having the tbn of Vinci in Li, as Vinci teaches suitable tbn for overbased detergents and since Li allows for such detergents.
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive.
On pages 6 and 7, Appellants argue that Li fails to teach the composition having a detergent system that consist of low overbased sulfonate, high overbased sulfonate and high overbased phenate as claimed, but that Li requires the presence of a medium overbased (tbn) carboxylate and a medium overbased (tbn) phenate, or five detergents in total [0013 – 0015].  The argument is not persuasive.
Li teaches a composition comprising up to about 5% of low overbased sulfonate detergent, up to about 5% of a high overbased sulfonate detergent, up to about 3% of a high overbased phenate detergent, up to about 3% of a medium overbased phenate detergent, and up to about 2% of a medium overbased carboxylate [see 0010 – 0015], and thus teaches the detergent system of the claims since the term “up to” can include 0% of the ingredient.  Unless otherwise defined, amounts of “up to about 3%” of medium overbased phenate and “up to about 2%” of medium overbased carboxylate detergents allows for each of the medium overbased detergents to be present at 0%, or absent, contrary to appellant’s argument.   
According to MPEP 2173.05(c)II, third paragraph, “Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974)”
Secondly, none of Li’s examples support appellants arguments that all five detergents including the two medium tbn detergents recited in paragraphs [0013 – 0015] must be present in the detergent system.  Examples 4 and 8 each recites a two-detergent system comprising the high tbn (high overbased) sulfonate, and high tbn (high overbased) phenate alone.  Examples 6 comprises two high tbn sulfonates and one low tbn sulfonate which provides a three-detergent system.  
Example 7 teaches a two-detergent system comprising a high tbn sulfonate and a low tbn sulfonate.  While it is noted that the high tbn detergents of Examples 4 and 8 of Li have phenate with tbn of 263, and within the medium tbn (overbased) range of the claims, Li generally teaches high tbn range from 200 to 400 and as such any high tbn detergents having tbn of higher than 300, such as up to 400, would have been obvious for use as high tbn phenate detergents in Li.  However, it must be noted that the appellants do not contend this point!
Thus, clearly Li allows for the use any of the recited detergents and their combinations in the detergent system and does not require all 5 detergents to be present contrary to appellants position.  Also, while the examples are not limiting of the scope of Li’s teachings, Li appears to prefer detergent systems comprising the high tbn sulfonate, the low tbn sulfonate and the high tbn phenate as demonstrated by the examples, and the combination of those three detergents alone would have been obvious without the need to add the medium tbn detergents of Li.
On pages 7 and 8, appellants list paragraphs in Li that recites various detergents that are useful and concludes that none of the paragraphs of Li particularly recites the thee detergent system of the claims requiring a low tbn sulfonate, high tbn sulfonate and high tbn phenate.  The argument is not persuasive.
The rejection based on Li are based on obviousness not anticipation.  Again, Li teaches up to five detergents are useful in combination, three of which are the claimed detergents.  Also, Li’s examples particularly favors the presence of the three detergent system of the claims namely the low tbn sulfonate, high tbn sulfonate and high tbn phenate out of the total of five useful detergents.  Thus, the claimed detergent system is obvious in view of Li.
On pages 8 – 12, appellant copies and pastes the teachings of Li again to emphasize the opinion that Li does not teach a combination of the three-detergent system of the claims.  However, again, the argument is not persuasive as the rejection is based on obviousness since Li allows for one or more of each of the detergents to be present including the three detergents of the claims.  Also, because Li’s examples clearly favor the use of the three detergents of the claims and do not require the presence of the medium tbn detergents of Li, the particular combination of the three detergents would have been obvious with reasonable expectation of success.
Appellants argue that the test results of the claimed detergent combination demonstrate unexpected improvement in low speed brake torque variation.  The arguments directed to unexpected results are not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims (excluding claims 5, 11) allows for use of overbased phenate detergent having tbn of 300 to 600 in calcium amounts of from 0.005 to 0.08%, or calcium amounts of from 0.01 to 0.06% in claims 5, 11, the inventive examples are directed to the presence of overbased phenate having a specific tbn and useful at specific calcium concentration of 0.012 to 0.02% in the composition which does not support the breadth of the claims.  The lowest amount of the inventive examples is more than two times higher than the lower amounts of the claims.  The upper amount of 0.02% of the inventive examples is three or four times smaller than the upper amount of the claimed range.  
The inventive examples require the use of overbased phenate having a specific tbn which fails to provide the breadth of tbn allowed by the claims.  The specific phenate compound(s) also do not provide the breadth of the claimed structures which allows for use of isomerized olefins having from about 10 to 40 carbon atoms.  The inventive examples do not support criticality of the claimed range.
While the claims allow for the use of low overbased sulfonate with tbn of 2 to 150 at 0.001 to 0.1 calcium content in the oil and 300 to 800 tbn sulfonate at 0.001 to 2% by weight of calcium concentration in the composition, the inventive examples require the use of specific low tbn sulfonate and a specific high tbn sulfonate at specific amounts of 0.024% and 0.24% respectively which do not support the breadth of the claimed range.  The lower limit of the claimed range is 3 orders of magnitude smaller than the minimum amount of the examples and the upper limit is almost an order of magnitude lower than the upper limit allowed by the claims.  Furthermore, the inventive compositions also require the presence of other ingredients at specific amounts which are not required by the claims.  
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
The only difference between the inventive examples and the comparative examples is in the type of phenate used, not the tbn of the phenate or the amount of each ingredient.  Thus, the results merely appear to demonstrate the intrinsic properties of two different types of phenates rather than to demonstrate synergism of the claimed ingredients or criticality of the claimed range.  The fact that one type of phenate provides higher activity than another type is not a proper demonstration of unexpected results but rather appears to be a demonstration of intrinsic properties where synergism of the claimed ingredients nor criticality of the claimed range causes the alleged improvement.
Appellants appear to allege that the use of isomerized olefin based high tbn phenate in the examples provides an unexpected improvement in lubricant properties over similar phenate compounds having normal olefins which was previously unknown in the art.  However, on the contrary, Sinquin which is prior art similarly observed that isomerized olefin based high tbn phenate demonstrated improved properties for hydraulic fluids over similar composition having normal olefin based high tbn phenate [see 0190].  Thus, the improved results appear expected in view of Sinquin.
Thus, appellants have failed to provide a showing of unexpected results using examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.
In conclusion, appellants composition merely recites a detergent system that is well known in the art and is recited as particularly preferred in view of the teachings of Li.  Therefore, the three-detergent system of the claims is particularly obvious.  Appellant fails to provide inventive examples that are commensurate in scope with the claims for demonstrating unexpected results.  The inventive examples do not support criticality of the claimed range.  The inventive examples also fail to demonstrate synergism of the claimed detergents across the breadth of the claimed range.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771 

                                                                                                                                                                                                       /Jennifer McNeil/Primary Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.